Exhibit 10.3

ASSIGNMENT OF PURCHASE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AGREEMENT (this “Assignment”), is made and entered
into this 13th day of October, 2014, by and among WEBSTER REHAB, LP, a Texas
limited partnership (the “Seller”), CARTER VALIDUS PROPERTIES, LLC, a Delaware
limited liability company (the “Purchaser” or “Assignor”), and CARTER VALIDUS
PROPERTIES II, LLC, a Delaware limited liability company (the “Assignee”)
(Seller, Purchaser and Assignee are sometimes referred herein, collectively, as
the “Parties”). All initially capitalized terms used herein which are not
otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement (as such term is defined below).

RECITALS

A. Seller and Purchaser have entered into that certain Purchase Agreement (the
“Purchase Agreement”), dated effective as of April 30, 2014, pursuant to which
Purchaser has agreed to acquire the Property known as Clear Lake Rehabilitation
Hospital (as more particularly described therein, the “Property”).

B. The Parties desire to enter into this Assignment to, among other things,
assign the Purchaser’s rights and interests in the Purchase Agreement to
Assignee and to evidence Assignee’s assumption of Purchaser’s obligations and
liabilities under the Purchase Agreement.

ASSIGNMENT

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

1. Assignment of Purchase Agreement. Purchaser hereby assigns and transfers to
Assignee all of Purchaser’s right, title, claim and interest in and to the
Purchase Agreement, the Property, and all sums paid or deposited into escrow or
to Seller by Purchaser in connection with the Purchase Agreement.

2. Assumption. Assignee hereby acknowledges and agrees to all of the terms of
the Purchase Agreement and accepts the foregoing assignment and assumes and
agrees to perform all obligations of Purchaser under the Purchase Agreement from
and after the Effective Date but not any obligations or indemnities that arose
prior to the Effective Date, in accordance with the terms thereof.

3. Amendment to Purchase Agreement. The Purchase Agreement is hereby amended in
the following manner:

 

  a. Seller hereby acknowledges the foregoing assignment of Purchaser’s rights
under the Purchase Agreement to Assignee.

4. Representations and Warranties of Assignee. Assignee hereby represents and
warrants to Seller that each and every representation and warranty made by
Purchaser in the Purchase Agreement is true and correct with respect to Assignee
as of the date of the Purchase Agreement and the Closing Date (as defined in the
Purchase Agreement).



--------------------------------------------------------------------------------

3. Ratification of Agreements. Except as expressly amended and modified under
this Assignment, the Parties hereby ratify and affirm the terms and provisions
of the Purchase Agreement in their entirety.

This Assignment may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument. A facsimile, electronic or similar reproduction of
a signature by one or more of the parties shall be treated as an execution in
writing for purposes of this execution of this Assignment.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK.]



--------------------------------------------------------------------------------

The parties have executed this Assignment as of the date first written above.

 

SELLER:

WEBSTER REHAB, LP,

a Texas limited partnership

By: Webster Rehab, GP, LLC, a Texas limited         liability company, its
general partner By:

/s/ Robert Hodge

Robert Hodge Vice President PURCHASER/ASSIGNOR: CARTER VALIDUS PROPERTIES, LLC,
a Delaware limited liability company By:

/s/ Lisa Collado

Print Name: Lisa Collado Title: Vice President ASSIGNEE: CARTER VALIDUS
PROPERTIES II, LLC, a Delaware limited liability company By:

/s/ Lisa Collado

Print Name: Lisa Collado Title: Vice President